Citation Nr: 1221673	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO. 10-29 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether the reduction of a 20 percent disability rating for service-connected spondyloarthropathy of the lumbar spine to a 10 percent disability rating, effective November 1, 2009, was proper. 

2. Entitlement to a disability rating in excess of 10 percent for spondyloarthropathy of the cervical spine.

3. Entitlement to a disability rating in excess of 10 percent for spondyloarthropathy of the right ankle (to include right foot). 

4. Entitlement to a disability rating in excess of 10 percent for spondyloarthropathy of the left ankle (to include left foot). 

5. Entitlement to a disability rating in excess of 10 percent for spondyloarthropathy of the right shoulder.

6. Entitlement to a disability rating in excess of 10 percent for spondyloarthropathy of the left shoulder.

7. Entitlement to a disability rating in excess of 10 percent for spondyloarthropathy of the right elbow.

8. Entitlement to a disability rating in excess of 10 percent for spondyloarthropathy of the left elbow.

9. Entitlement to a disability rating in excess of 10 percent for spondyloarthropathy of the right hand.

10. Entitlement to a disability rating in excess of 10 percent for spondyloarthropathy of the left hand.

11. Entitlement to specially adapted housing or a special home adaptation grant. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel





INTRODUCTION

The Veteran had active service from January 1974 until January 1994. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which reduced the Veteran's lumbar spine disability from 20 percent to 10 percent and denied increasing disability ratings for the cervical spine and the bilateral ankles, shoulders, elbows and hands. In a September 2009 rating decision, the RO also denied entitlement to special home adaptation and specially adapted housing.   

The Veteran appeared before the undersigned Acting Veterans Law Judge at a Board hearing held at the RO in September 2011. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal, other than new VA medical records not previously considered in conjunction with the present increased rating claims. Those VA medical records include documentation of VA treatment for some of the claimed disabilities. However, as will be discussed herein, those claims shall be remanded for additional development. Additionally, those records are not relevant to the restoration claim that will be decided herein. 

The issues of increased ratings for the cervical spine and the bilateral ankles, shoulders, elbows and hands and entitlement to special home adaptation and specially adapted housing are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





[Continued on the next page]  
FINDING OF FACT

The Veteran's service-connected spondyloarthropathy of the lumbar spine was rated 20 percent disabling for less than five years when the RO reduced the rating to 10 percent. 


CONCLUSION OF LAW

The RO's reduction of the Veteran's service-connected spondyloarthropathy of the lumbar spine from 20 percent to 10 percent disabling, in a July 2009 rating decision, was improper and the 20 percent disability evaluation is restored. 38 C.F.R. §§ 3.105, 3.344 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

The Veteran seeks restoration of the previously assigned 20 percent disability rating for his service-connected spondyloarthropathy of the lumbar spine. The Board has given consideration to the provisions of the VCAA. The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims. 

This issue, however, involves a ratings reduction. As explained below, there are specific notice requirements, found in 38 C.F.R. § 3.105(e), which are applicable to reductions in ratings. Those specific notice requirements take precedence over the more general notice requirements found in the VCAA. The Court has referred to "the canon of interpretation that the more specific trumps the general." See Zimick v. West, 11 Vet. App. 45, 51 (1998) ("a more specific statute will be given precedence over a more general one . . . . ") [quoting Busic v. United States, 446 U.S. 398, 406 (1980)]; see also Kowalski v. Nicholson, 19 Vet. App. 171, 176-77 (2005). 

In any event, as will be explained below, the Board is restoring the previously assigned 20 percent disability rating. Any possible lack of parallel compliance with the VCAA is rendered harmless thereby. 

Merits of the Claim
 
The Veteran seeks restoration of the previously assigned 20 percent disability rating for his service-connected spondyloarthropathy of the lumbar spine. 

Generally, a Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred. See 38 U.S.C.A. § 1155. The Court has consistently held that when a RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio (from the beginning). See Greyzck v. West, 12 Vet. App. 288, 292 (1999). 

Prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect. See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420 (1993). These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations. Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a Veteran's ability to function under the ordinary conditions of life and work. See Faust v. West, 13 Vet. App. 342, 350 (2000). 

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344. That section provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. However, the provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve. Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating. 

Additionally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons. The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore. The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level. See 38 C.F.R. § 3.105(e). 

Analysis

In the present case, as explained above, the law requires that the service-connected disability must have demonstrated improvement in order for an assigned rating to be reduced. 

In order for a ratings reduction to be properly effected, there must be appropriate notice of the proposed reduction, and the reduction must be supported by the evidence of record. 

As previously mentioned, there can be procedural requirements in place for reducing claims. In some instances the beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level. See 38 C.F.R. § 3.105(e). Here, however, as the RO's implementation of a lower evaluation in the July 2009 rating decision (to take effect in November 2009) did not result in a reduction or discontinuance of compensation payments currently being made, a rating proposing such a reduction was not necessary. The Board notes that the notice letter provided with the July 2009 rating decision included the RO's finding that the Veteran's combined evaluation for compensation for all his service-connected disabilities would continue to be 70 percent following the reduction of the disability rating for the lumbar spine disability. 

As to this issue then of the propriety of the reduction, the question is whether the RO correctly applied the substantive law and regulations regarding the reduction. 

In an April 2009 rating decision, the RO granted service connection for spondyloarthropathy of the lumbar spine, and assigned a disability rating of 20 percent, effective from May 18, 2006. As the Veteran's rating was reduced effective November 1, 2009, the 20 percent disability rating was not in effect for five years or more. As such, the provisions of 38 C.F.R. § 3.344 do not apply. In reaching its reduction decision, the RO relied upon an April 2009 VA examination report. 

Crucially, a review of the July 2009 rating decision and subsequent adjudication in the May 2010 statement of the case indicates that the RO failed to make a specific determination that there was an actual improvement in the Veteran's ability to function under the ordinary conditions of work and life. 

Pursuant to the Court's holdings in Faust and Brown, in any rating reduction case not only must VA determine that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a Veteran's ability to function under the ordinary conditions of life and work. See Faust v. West, 13 Vet. App. at 350; see also Brown v. Brown, 5 Vet. App. at 421. As such, the RO's failure to make such a determination in this case renders the reduction improper. 

The Board recognizes that the RO in July 2009 set forth relevant medical evidence found as part of the April 2009 VA examination, and thereafter found that it indicated an improvement in the Veteran's spondyloarthropathy of the lumbar spine. However, as indicated above, the RO failed to find that the alleged symptomatology actually reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work. 

The law is clear that certain procedures, set forth in Brown and Faust, must be followed when a disability rating is reduced. The RO's failure to comply with the requirements renders the reduction from 20 percent to 10 percent void ab initio. See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995). 

The Board also notes that the April 2009 VA examiner did not indicate that he had reviewed the Veteran's claims folder. As previously indicated, the applicable provisions impose a clear requirement that VA rating reductions be based upon a review of the entire history of a Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Such review requires VA to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations. 

The Board thus finds that the RO reduced the Veteran's rating without observance of the applicable law. As such, the erroneous reduction must be vacated and the prior rating restored. The previously assigned 20 percent rating for spondyloarthropathy of the lumbar spine is restored as of November 1, 2009. The appeal is allowed to that extent. 




[Continued on the next page]  
ORDER

Restoration of the 20 percent disability rating for service-connected spondyloarthropathy of the lumbar spine is granted, effective November 1, 2009. 


REMAND

The Veteran contends that his service-connected spondyloarthropathy of the cervical spine and of the bilateral ankles, shoulders, elbows and hands warrant disability ratings in excess of 10 percent for each respective disability. He further contends that he is entitled to special housing or a special home adaptation grant.

In regards to the special housing or a special home adaptation grant claim, the Veteran initiated that claim in July 2009. The RO denied the claim in a September 2009 rating decision. In October 2009, the Veteran filed a notice of disagreement with that decision. To date, the RO has not issued a statement of the case (SOC) for that claim. Under the circumstances the Board has no discretion and must remand this matter for issuance of an SOC. See Manlicon v. West, 12 Vet. App. 238 (1999); Fenderson v. West, 12 Vet. App. 119, 131-132 (1999).

The Board notes that the May 2010 VA examination for the cervical spine and the bilateral ankles, shoulders, elbows and hands claims was inadequate in several respects. In the cervical spine portion of the examination, the examiner did not include any kind of discussion of possible neurologic abnormalities, including, but not limited to bowel or bladder impairment. The hands portion of the examination did not include range of motion measurements for rating purposes.  Additionally, the shoulders and ankles portions of the VA examination did not clearly document whether any range of motion findings were made at all or in regards to only one or both shoulders and/or ankles.  

Additionally, in his September 2011 hearing testimony, the Veteran reported that his claimed disabilities have worsened since his May 2010 VA examination. 

In this case, the Board finds that supplemental information is required prior to the adjudication of the claim on appeal and that a current evaluation of the Veteran's disorders would prove helpful in adjudicating the merits of the claim. Thus, a new and contemporaneous VA examination should be administered to determine the manifestations and level of severity associated with the service-connected spondyloarthropathy of the cervical spine and bilateral ankles, shoulders, elbows and hands. See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

The RO also added additional, relevant VA medical records to the Virtual VA claims file. This evidence was received without a waiver of the Veteran's right to have evidence considered as an initial matter by the RO. See 38 C.F.R. §19.9. As such, this evidence must be reviewed by the RO/AMC prior to the adjudication of the present claims. 

Additionally, the last VA medical records associated with the Veteran's record are from February 2012. Any outstanding VA medical records should be obtained and associated with the Veteran's record.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should issue a SOC to the Veteran for the claim for special housing or a special home adaptation grant. The Veteran should be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider this issue.

2. The RO/AMC shall request and obtain any VA medical records not already associated with the claims file, including records from February 2012 to the present. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

3. After any unassociated evidence is obtained and associated with the claims file, the RO/AMC should provide the Veteran with an appropriate VA examination by a VA physician to determine the current extent, severity and symptoms of his spondyloarthropathy of the cervical spine and of the ankles, shoulders, elbows and hands.

In addition to the examiner's determinations current extent, severity and symptoms of each claimed disability, the examiner should include specific findings that include: 

a) for spondyloarthropathy of the cervical spine 
		(1) range of motion; 
      (2) the presence of any ankylosis; 
(3) whether there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis; 
(4) any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment; and 
(5) whether the Veteran has intervertebral disc syndrome based on incapacitating episodes, including bedrest and treatment by a physician (and if so how often). 

b) for spondyloarthropathy of the (1) right and left ankles, (2) right and left shoulders, (3) right and left elbows and (4) right and left hands

The examiner's findings should also specifically include for each separate disability (i.e. the separate right and left disabilities of the ankles, shoulders, elbows and hands):
(1) range of motion;
(a) specific to the right and left hands, the examiner should include findings of limitation of motion for the individual digits, including the thumbs, long fingers and other fingers
(2) bone and/or cartilage impairment; 
(3) the presence of any ankylosis and
(4) any joint abnormalities for each disability. 

If possible, the examiner should also consider any additional functional loss on use due to pain on motion or due to flare-ups and any marked interference with employment due to his disabilities.

A clear explanation for all opinions shall be provided, along with a discussion of the facts and medical principles. The Veteran's claims file must be made available to the examiner for review in connection with the examination.

4. When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence. If any benefit sought is not granted, the Veteran shall be furnished a supplemental statement of the case, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice. However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


